


Exhibit 10.1
ENTERPRISE FINANCIAL SERVICES CORP
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


WHEREAS, Enterprise Financial Services Corp (“Company”), a Delaware corporation,
and Frank H. Sanfilippo (“Executive”) entered into a certain Executive
Employment Agreement between Company and Executive, dated effective as of
December 1, 2004, as amended by a certain First Amendment to Executive
Employment Agreement, dated December 19, 2008 (as so amended, the “Original
Agreement”); and
WHEREAS, Executive desires to remain employed with the Company, and the Company
desires to secure Executive’s continued employment upon the terms and subject to
the conditions set forth below.
NOW, THEREFORE, the Original Agreement is amended and restated effective as of
August 8, 2014 (the “Amendment Date”) as follows:
1.Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby employs Executive for the Employment Term as hereafter
defined. During the Employment Term, Executive shall have such duties and
responsibilities as directed by the Company, including taking positions with
Subsidiaries (as defined below) of the Company, including Enterprise Bank &
Trust (“Enterprise Bank”). Initially, Executive shall serve as Executive Vice
President, Enterprise Bank, Chief Operating Officer. Executive shall comply with
all policies and procedures of the Company generally applicable to Executive.
Executive hereby accepts such employment and agrees to serve the Company in such
capacities for the term of this Agreement.


2.Term of Employment. Except as otherwise provided herein, the term of
Executive’s employment with the Company shall be for a term commencing on the
Effective Date and ending upon termination of employment as hereafter provided
(the “Employment Term”).
 
3.Devotion to Duties. Executive agrees that during the Employment Term he will
devote all of his skill, knowledge, commercial efforts and working time to the
conscientious and faithful performance of his duties and responsibilities to the
Company (except for (i) permitted vacation time and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder: (A) such reasonable time as may be
devoted to the fulfillment of Executive’s civic and charitable activities and
(B) such reasonable time as may be necessary from time to time for personal
financial matters). Executive will use his best good faith efforts to promote
the success of the Company’s business and will cooperate fully with the
management of the Company in the advancement of the best interests of the
Company. If requested by the Company, Executive will agree to serve as a
director or officer of any of the Company’s Subsidiaries without additional
compensation.


4.Compensation of Executive.


4.1Base Salary. During the Employment Term, in addition to the other
compensation provided in this Agreement, the Company shall pay to Executive as
compensation for the services to be performed by the Executive a base salary,
which as of the Amendment Date, shall be at a rate of $250,000.00 per year (the
“Base Salary”). The Base Salary may be adjusted from time to time in the sole
discretion of the Company, but shall not be reduced below $250,000.00 per year
without Executive’s written consent.


4.2Targeted Incentives. In addition to the compensation set forth elsewhere in
this Section 4, Executive shall be eligible to participate in the Company’s long
term incentive plan and short term incentive




--------------------------------------------------------------------------------




plan (collectively, “Targeted Incentives”) as determined by the Company from
time to time. Such participation shall be governed by the terms and subject to
the conditions of such plans, as may be in effect from time to time, including
without limitation conditions as to performance targets, length of service and
clawback policies. Unless otherwise expressly indicated in any agreement or plan
governing a Targeted Incentive, and except as provided in Sections 5.2 and 5.3,
Executive shall not be eligible to receive any Targeted Incentive unless
Executive is employed with the Company on the date such Targeted Incentive is
paid. Unless otherwise expressly provided in the terms governing any Targeted
Incentives, and except as provided in Sections 5.2 and 5.3, all Targeted
Incentives earned by Executive will be paid not later than March 15 of the
calendar year immediately following the calendar year to which the Targeted
Incentive relates.


4.3Benefits. Executive shall be entitled to participate, during the Employment
Term, in other regular employee benefit plans generally established by the
Company for its full-time employees, including without limitation, any savings
and profit sharing plan, incentive stock plan, dental and medical plans, life
insurance and disability insurance, and non-qualified deferred compensation
plans, such participation to be as provided in said employee benefit plans in
accordance with the terms and conditions thereof as in effect from time to time
and subject to any applicable waiting period. Executive shall also be entitled
to paid vacation during each year of the Employment Term in accordance with the
Company’s vacation policy, but in no event shall such vacation be less than four
weeks per calendar year. Vacation not used in any year shall be forfeited and
not carried over to any subsequent year.


4.4Reimbursement of Expenses. The Company will provide for the payment or
reimbursement of all reasonable and necessary expenses incurred by the Executive
in connection with the performance of his duties under this Agreement in
accordance with the Company’s expense reimbursement policy, as such may change
from time to time.


5.Termination of Employment.


5.1General. Notwithstanding any other provisions of this Agreement, Executive
shall constitute an at-will employee and the Company may terminate Executive’s
employment at any time, with or without Cause (as defined below), immediately
upon written notice. Executive may also terminate Executive’s employment at any
time either for or not for Constructive Termination (as defined below),
immediately upon written notice. Upon any termination of Executive’s employment,
Executive shall, within thirty (30) days after such termination, be paid all
accrued salary, bonus compensation to the extent earned, any benefits under any
plans of the Company in which Executive is a participant to the full extent of
the Executive’s rights under such plans, accrued vacation pay for the year in
which termination occurs, and any appropriate business expenses incurred by
Executive reimbursable by the Company in connection with his duties hereunder,
all to the date of termination, but, except as provided in Section 5.2 or 5.3
below, Executive shall not be paid any other compensation or reimbursement of
any kind including without limitation, severance compensation. Vested deferred
compensation, pension plan, and profit sharing plan benefits will be paid in
accordance with the terms of the applicable plans or agreements.


5.2Termination Other Than for Cause. Notwithstanding any other provisions of
this Agreement, the Company or Executive may effect a “Termination Other Than
for Cause,” as hereinafter defined, at any time upon giving written notice to
the other party of such termination.


(a)Subject to the conditions of Section 5.2(b) and Section 6, in the event
Executive’s employment is terminated in a Termination Other Than for Cause,
provided that such termination constitutes a Separation from Service as defined
in Section 6.1, in addition to payments contemplated




--------------------------------------------------------------------------------




by Section 5.1, the Company shall pay Executive as severance compensation (the
“Severance Compensation”): (i) an amount equal to one year of Executive’s Base
Salary at the rate payable at the time of such termination; plus (ii) an amount
equal to any annual cash Targeted Incentives for the year in which such
termination occurs as though all “target levels” of performance for such year
are fully and completely achieved. Subject to the conditions specified in
Section 5.2(b), the Severance Compensation will be payable in a single lump sum
cash payment subject to applicable taxes and withholdings, on the 60th day after
Executive’s Separation from Service.


(b)Payment of the Severance Compensation shall be subject to and conditioned
upon Executive’s compliance with the terms, provisions and conditions contained
in this Agreement in Sections 8, 9 and 10 and shall be subject to and
conditioned upon Executive’s execution of a release and waiver, within sixty
(60) days after Executive’s Separation from Service of all claims with respect
to Executive’s employment against the Company, its Affiliates and their
respective officers and directors in a form mutually acceptable to the Company
and Executive (the “Release”).


5.3Termination Upon a Change in Control.
(a)    Subject to the conditions of Section 5.3(b) and Section 6, in the event
Executive’s employment is terminated in a Termination Upon a Change in Control
(as defined below), provided that such termination constitutes a Separation from
Service as defined in Section 6.1, in addition to payments contemplated by
Section 5.1, Executive shall be paid the sum of the following amounts (the
“Change in Control Compensation”): (i) an amount equal to two years of
Executive’s Base Salary at the rate payable at the time of such termination of
employment; plus (ii) an amount equal to any annual cash Targeted Incentives for
the year in which such termination occurs as though all “target levels” of
performance for such year are fully and completely achieved. Subject to the
conditions specified in Section 5.3(b), the Change in Control Compensation will
be payable in a single lump sum cash payment subject to applicable taxes and
withholdings, on the 60th day after Executive’s Separation from Service.
(b)    Payment of the Change in Control Compensation shall be subject to and
conditioned upon Executive’s compliance with the terms, provisions and
conditions contained in this Agreement in Sections 8, 9 and 10 and shall be
subject to and conditioned upon Executive’s execution of a Release within sixty
(60) days after Executive’s Separation from Service.
5.4Definitions.
(a)    “Affiliate” with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.
(b)    “Cause” means the occurrence of any of the following: (i) an order of any
federal or state regulatory authority having jurisdiction over the Company which
prohibits Executive from performing, or renders it impracticable for Executive
to perform, his duties under this Agreement, (ii) the willful failure of
Executive substantially to perform his duties hereunder (other than any such
failure due to Executive’s Disability); (iii) a willful breach by Executive of
any material provision of this Agreement or of any other written agreement with
the Company or any of its Affiliates; (iv) Executive’s commission of a crime
that constitutes a felony or other crime of moral turpitude or criminal fraud;
(v) chemical or alcohol use which materially and adversely affects Executive’s




--------------------------------------------------------------------------------




performance of his duties under this Agreement; (vi) any act of disloyalty or
breach of responsibilities to the Company by the Executive which is intended by
the Executive to cause material harm to the Company; (vii) misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; or (viii)
Executive’s material violation of any Company policy applicable to Executive.
(c)    “Change in Control” means the date on which any of the following has
occurred:
(i)    any Person, other than one or more of the directors of the Company on the
Effective Date of this Agreement or any Person that any such director Controls
(as defined below), becomes the beneficial owner of 50% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors of the Company (the “Company
Outstanding Voting Securities”);
(ii)    any Person becomes the beneficial owner of 50% or more of the combined
voting power of the then outstanding voting securities of Enterprise Bank
entitled to vote generally in the election of directors of Enterprise Bank;
(iii)    consummation of a reorganization, merger or consolidation (a “Business
Combination”) of the Company, unless, in each case, following such Business
Combination (1) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Company Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, a
majority of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company resulting
from such Business Combination, (2) no Person (excluding any company resulting
from such Business Combination) beneficially owns, directly or indirectly, 50%
or more of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company resulting
from such Business Combination except to the extent such ownership existed prior
to the Business Combination, and (3) at least a majority of the members of the
Company Board resulting from the Business Combination are Continuing Directors
(as hereinafter defined) at the time of the execution of the definitive
agreement, or the action of the Company Board, providing for such Business
Combination;
(iv)    consummation of the sale, other than in the ordinary course of business,
of more than 50% of the combined assets of the Company and its Subsidiaries in a
transaction or series of related transactions during the course of any
twelve-month period; or
(v)    the date on which Continuing Directors (as hereinafter defined) cease for
any reason to constitute at least a majority of the Company Board.


As used in this Section 5.4(c), the definitions of the terms “beneficial owner”
and “group” shall have the meanings ascribed to those terms in Rule 13(d)(3)
under the Securities Exchange Act of 1934.
(d)    “Company Board” means the Board of Directors of the Company.
(e)    “Constructive Termination” means the termination of Executive’s
employment by the Executive by reason of (1) the Company’s material breach of
this Agreement which remains uncured for a period of thirty (30) days following
Executive’s notice of such breach given to the Company, (2) the assignment of
Executive without his consent to a position, responsibilities or duties of a




--------------------------------------------------------------------------------




materially lesser status or degree of responsibility than his position,
responsibilities or duties as of the Effective Date, following notice by
Executive of his refusal to consent to such position, responsibilities or duties
(which must be given within thirty (60) days of such assignment) and the
Company’s refusal to modify such position or responsibility so that it is no
longer of lesser status or degree of responsibility than his position,
responsibilities or duties as of the Effective Date or (3) the requirement by
the Company that Executive’s primary residence be based anywhere other than the
St. Louis, Missouri metropolitan area, without Executive’s consent.
(f)    “Continuing Directors” means, as of any date of determination, (i) any
member of the Company Board on the Effective Date of this Agreement, (ii) any
person who has been a member of the Company Board for the two years immediately
preceding such date of determination, or (iii) any person who was nominated for
election or elected to the Company Board with the affirmative vote of the
greater of (A) a majority of the Continuing Directors who were members of the
Company Board at the time of such nomination or election or (B) at least four
Continuing Directors but excluding, for purposes of this clause (iii), any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies by or on behalf of a
Person other than the Company Board.
(g)    “Control” means, with respect to any Person, the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
(h)    “Disability” means, in the reasonable judgment of the Company, Executive
(i) has failed to perform his duties under this Agreement on account of illness
or physical or mental incapacity, and (ii) such illness or incapacity continues
for a period of more than 90 consecutive days, or 90 days during any 180 day
period.
(i)    “Person” means any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.
(j)    “Subsidiary” means, with respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
(k)    “Termination Other Than for Cause” means (i) any termination by the
Company of Executive’s employment with the Company other than a termination for
Cause, a termination by reason of Disability, a termination on account of death,
a voluntary termination by Executive (other than a Constructive Termination) or
a Termination Upon a Change of Control or (ii) a termination by Executive of
Executive’s employment with the Company by reason of a Constructive Termination,
provided that such termination constitutes a Separation from Service as defined
in Section 6.1.
(l)    “Termination Upon a Change in Control” means a Termination Other Than for
Cause which occurs within (i) three (3) months prior to and in contemplation of
a Change in Control or (ii) one year following a Change in Control, provided
that such termination constitutes a Separation from Service as defined in
Section 6.1.






--------------------------------------------------------------------------------




6.409A. The following provisions shall apply notwithstanding any other
provisions herein to the contrary:


6.1Separation From Service. Any amount that (i) is payable upon termination of
Executive’s employment with the Company under any provision of this Agreement,
and (ii) is subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), shall not be paid unless and until
the Executive has Separated from Service. As used in this Agreement, the terms
“Separated from Service” and “Separation from Service” shall have the meaning
specified in Treasury Regulation Section 1.409A-1(h).


6.2Specified Employee. If Executive is a “specified employee” (within the
meaning of Section 409A) of Company at the time of his termination of employment
and if payment of severance compensation to the Executive is on account of an
“involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(n)), Executive shall be paid such severance compensation during the six
(6) month period immediately following the date of his Separation from Service
as otherwise provided under Section 5 for such six -month period except that the
total amount of such payments shall not exceed the lesser of the amount
specified under (i) Treasury Regulation Section 1.409A-1(9)(iii)(A)(1) or (ii)
Treasury Regulation Section 1.409A-1(9)(iii)(A)(2). To the extent such amounts
otherwise payable during such six-month period exceed the amounts payable under
the immediately preceding sentence, such excess amounts shall not be paid during
such six-month period, but instead shall be paid in a single sum on the first
regular payroll date of Company immediately following the six (6) month
anniversary of the date of Executive’s Separation from Service. If Executive is
a specified employee and Executive’s Separation from Service is not an
involuntary separation from service as defined in Treasury Regulation Section
1.409A-1(n), then any severance compensation and any other amount due to
Executive under this Agreement that is subject to Section 409A and that would
otherwise have been paid during the six (6) month period immediately following
the date of Executive’s Separation from Service shall be paid in a single sum on
the first payroll date of Company immediately following the six month
anniversary of Executive’s Separation from Service. Amounts, the payment of
which are deferred under this Section, shall be increased by interest at the
prime rate as of the date of Executive’s Separation from Service as published in
the Wall Street Journal from the date such amounts would have been paid but for
this provision and such accumulated interest shall also be paid to the Executive
on the first payroll date of Company immediately following the six month
anniversary of Executive’s Separation from Service.
Notwithstanding the provisions of this Section 6, the Company has no
responsibility or obligation to Executive with respect to any tax that may be
incurred by Executive pursuant to Section 409A.


6.3Savings Clause. All payments under the Agreement are intended to be exempt
from Section 409A as short-term deferrals. In the event that any provision of
the Agreement is deemed to be subject to Section 409A, the Company shall operate
the Agreement in accordance with the requirements set forth in Section 409A. If
any provision of the Agreement does not comply with the requirements of Section
409A, the Company, in exercise of its sole discretion and without consent of the
Executive, may amend or modify the Agreement in any manner to the extent
necessary to meet the requirements of Section 409A.


7.Death of Executive. In the event Executive dies before amounts are paid to him
under this Agreement, such amounts shall be paid to his designated beneficiary
or beneficiaries, or if there are no designated beneficiary or beneficiaries, to
his estate.




--------------------------------------------------------------------------------




8.Confidentiality; Non-Disparagement.


8.1Executive agrees to hold in strict confidence and not disclose all non-public
information concerning any matters affecting or relating to the business of the
Company, its Subsidiaries and Affiliates, including without limiting the
generality of the foregoing non-public information concerning their manner of
operation, business or other plans, data bases, marketing programs, protocols,
processes, computer programs, client lists, marketing information and analyses,
operating policies or manuals or other data (the “Confidential Information”).
Executive agrees that he will not, directly or indirectly, use any Confidential
Information for the benefit of any person, business, legal entity other than the
Company or disclose or communicate any of the Confidential Information in any
manner whatsoever other than to the directors, officers, employees, agents and
representatives of the Company who need to know such information, who shall be
informed by Executive of the confidential nature of the Confidential Information
and directed by Executive to treat the Confidential Information confidentially.
Upon the Company’s request, Executive shall return all information furnished to
him related to the business of the Company without retaining any copies in
electronic or other form. The above limitations on use and disclosure shall not
apply to information which Executive can demonstrate: (a) was known to Executive
before receipt thereof from the Company; (b) is learned by Executive from a
third party entitled to disclose it; or (c) becomes known publicly other than
through Executive; (d) is disclosed by Executive upon authority of the Board or
any committee of the Board; (e) is disclosed pursuant to any legal requirement
or (f) is disclosed pursuant to any agreement to which the Company or any of its
Subsidiaries or Affiliates is a party. The parties hereto stipulate that all
such information is material and confidential and gravely affects the effective
and successful conduct of the business of the Company and the Company’s
goodwill, and that any breach of the terms of this Section 8 shall be a material
breach of this Agreement.


8.2Executive further agrees that, during the Employment Term and thereafter
(regardless of the reason for such termination), Executive will not make any
disparaging or derogatory statement, oral or written, to any third party which
is or is likely to be materially detrimental to the goodwill of the Company or
any of its Subsidiaries or Affiliates. Nothing herein shall prevent Executive
from testifying truthfully in connection with any litigation, arbitration or
administrative proceeding.


9.Use of Proprietary Information. Executive recognizes that the Company
possesses a proprietary interest in all of the Confidential Information and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Executive, except as otherwise agreed
between the Company and Executive in writing. Executive expressly agrees that
any products, inventions, discoveries or improvements made by Executive, his
agents or affiliates, during the Employment Term, based on or arising out of the
Confidential Information shall be the property of and inure to the exclusive
benefit of the Company. Executive further agrees that any and all products,
inventions, discoveries or improvements developed by Executive (whether or not
able to be protected by copyright, patent or trademark) in the scope of his
employment, or involving the use of the Company’s time, materials or other
resources, shall be promptly disclosed to the Company and shall become the
exclusive property of the Company. Upon any termination of Executive’s
employment or engagement with the Company, Executive shall immediately return
all Confidential Information (and all tangible embodiments thereof) possessed by
Executive to the Company.
10.Restrictive Covenants.


10.1Non-Competition. Because of Executive’s unique and specialized position
within Company and Executive’s access to and familiarity with Company’s
Confidential business methodologies, Executive agrees that, during the
Employment Term and for a period of one year following a termination of
Executive’s employment for any reason (the “Non-Compete Period”), Executive
shall not, without the prior written




--------------------------------------------------------------------------------




consent of the Company, directly or indirectly, own, manage, operate, control,
be connected with as an officer, employee, partner, consultant or otherwise, or
otherwise engage or participate in (except as an employee of the Company, or its
Affiliates) any Person engaged in the operation, ownership or management of a
bank, trust company, bank holding company, wealth management or financial
services business within the Metropolitan Statistical Areas of St. Louis, Kansas
City, Phoenix, Arizona or any other city in which the Company or any of its
Affiliates has an office at the time of such termination. Notwithstanding the
foregoing, the ownership by Executive of less than 1% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.


10.2Non-Solicitation.
(a)    During the Employment Term and continuing during the Non-Compete Period,
Executive shall not, except on behalf of or with the prior written consent of
the Company, directly or indirectly, whether alone or in association, or
combination with any other Person, or as an officer, director, shareholder,
member, manager, employee, agent, independent contractor, consultant, advisor,
joint venturer, partner or otherwise and whether or not for pecuniary benefit:


(i)    solicit, take away, attempt to take away, divert, attempt to divert,
engage in business with, contract with or in any way interfere with the
relationship between any Protected Customer (as defined below) and the Company
or its Affiliates.


(ii)    (1) hire or employ any other employee of the Company, (2) entice,
solicit, recruit or induce any other employee of the Company or its Affiliates
to leave such employ or (3) otherwise interfere with the employment of any other
employee of the Company or its Affiliates.
(b)    Before Executive becomes employed by or becomes a consultant for a Person
during the Non-Compete Period, Executive shall inform such Person of the
provisions of this Section 10.2. Provided, however, that nothing contained
herein shall prevent such Person employing Executive from continuing to provide
services to any individual or other entity that was a customer of the Person
prior to the date of the termination of Executive’s employment with the Company.
Company may advise any third party with whom Executive may consider, establish
or contract a relationship, including but not limited to an employment
relationship of this Agreement and its terms, and the Company shall have no
liability for so acting.
(c)    For purposes of this Agreement, “Protected Customer” means any Person and
its/his/her Affiliate (i) for whom the Company or any of its Affiliates has
provided financial services, including without limitation wealth management,
sales of tax credits, investment, banking, trust, insurance or other financial
services provided by the Company or any of its Affiliates within the twenty-four
month period prior to the termination of Executive’s employment with the Company
or (ii) to whom the Executive on behalf of the Company or any of its Affiliates
had made a proposal to provide any of the above financial services at any time
within twelve (12) months preceding the termination of Executive’s employment
with the Company.


10.3Saving Provision. The parties hereto agree that, in the event a court of
competent jurisdiction shall determine that the geographical, durational or
other elements of this covenant are unenforceable, such determination shall not
render the entire covenant unenforceable. Rather, the excessive aspects of the
covenant shall be reduced to the threshold which is enforceable, and the
remaining aspects shall not be




--------------------------------------------------------------------------------




affected thereby. The parties intend that the restrictions of this Section 10 be
given the construction that renders their provisions valid and enforceable to
the maximum extent possible under applicable law.


10.4Equitable Relief. Executive acknowledges that the extent of damages to the
Company from a breach of Sections 8, 9 and 10 of this Agreement would not be
readily quantifiable or ascertainable, that monetary damages would be inadequate
to make the Company whole in case of such a breach, and that there is not and
would not be an adequate remedy at law for such a breach. Therefore, Executive
specifically agrees that the Company is entitled to injunctive or other
equitable relief (without any requirement to post any bond or other security)
from a breach of Sections 8, 9 and 10 of this Agreement, and hereby waives and
covenants not to assert against a prayer for such relief that there exists an
adequate remedy at law, in monetary damages or otherwise.


10.5    Tolling. Executive agrees that, in the event of a breach of any of the
provisions of this Section 10, the time period specified in such provisions
shall be extended by the number of days between the date of such breach and the
date such breach is enjoined or other relief is granted to the Company by a
court of competent jurisdiction. It is the intention of the parties that the
Company shall enjoy the faithful performance by Executive of the covenants
specified in this Section 10 for the full time periods specified herein.


10.6    Reasonableness of Restrictive Covenants. Executive recognizes that as an
employee and/or officer of the Company, (i) Executive has and will have
substantial customer contacts, perform special and unique duties and services
for the Company and acquire Confidential Information, (ii) the Confidential
Information is the property of the Company and the use, misappropriation, or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable injury to the Company; and it is essential to the
protection of the Company’s good will and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret, and (iii)
the Company has a valid, protectable right and business interest in preserving
the relationships described in this Agreement. The Company and Executive further
agree that but for Executive’s agreement to the provisions of Sections 8, 9 and
10 of this Agreement, Executive would not be eligible for continued employment
by the Company on an “at will” basis and for no definite term and the Company
would not make available or continue to make available to Executive the
Confidential Information. Executive further agrees that: (A) the covenants and
agreements contained herein are reasonable and necessary in order to protect the
legitimate business interests of the Company and (B) the enforcement of such
covenants would not unreasonably impair Executive’s ability to earn a
livelihood.


11.Assignment. This Agreement is personal to Executive and shall not be
assignable by him.


12.Entire Agreement. This Agreement and any agreements entered into after the
date hereof under any of the Company’s benefit plans or compensation programs as
described in Section 4 contain the complete agreement concerning the employment
arrangement between the parties, including without limitation severance or
termination pay, and shall, as of the Effective Date, supersede all other
agreements or arrangements between the parties with regard to the subject matter
hereof, including without limitation the Original Agreement.


13.Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns. The obligations of the Company under this Agreement
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business or similar event relating to the Company. This Agreement
shall not be terminated by reason of any merger, consolidation or reorganization
of the Company, but shall be binding upon and inure to the benefit of the
surviving or resulting entity.




--------------------------------------------------------------------------------




14.Modification. No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless reduced to
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration, or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
thereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.


15.Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid or unenforceable by any
court of competent jurisdiction, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.


16.Manner of Giving Notice. All notices, requests and demands to or upon the
respective parties hereto shall be sent by hand, certified mail, overnight air
courier service, in each case with all applicable charges paid or otherwise
provided for, addressed as follows, or to such other address as may hereafter be
designated in writing by the respective parties hereto:
To Company:                        To Executive: at his current
Enterprise Bank & Trust                residential address on file with
150 North Meramec                    the Company.
Clayton, Missouri 63105
Attention:    President
and Corporate Secretary


Such notices, requests and demands shall be deemed to have been given or made on
the date of delivery if delivered by hand or by telecopy and on the next
following date if sent by mail or by air courier service.
17.Remedies. In the event of a breach of this Agreement, the non-breaching party
shall be entitled to such legal and equitable relief as may be provided by law,
and shall further be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred in enforcing the non-breaching party’s
rights hereunder.


18.Headings. The headings have been inserted for convenience only and shall not
be deemed to limit or otherwise affect any of the provisions of this Agreement.


19.Choice of Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder be construed in accordance with, under and
pursuant to the laws of the State of Missouri without regard to the jurisdiction
in which any action or special proceeding may be instituted.


20.Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.


21.Voluntary Agreement; No Conflicts. Executive hereby represents and warrants
to the Company that he is legally free to accept and perform his employment with
the Company, that he has no obligation to any other person or entity that would
affect or conflict with any of Executive’s obligations pursuant to such
employment, and that the complete performance of the obligations pursuant to
Executive’s employment will not violate any order or decree of any governmental
or judicial body or contract by which Executive is bound. The Company will not
request or require, and Executive agrees not to use, in the course




--------------------------------------------------------------------------------




of Executive’s employment with the Company, any information obtained in
Executive’s employment with any previous employer to the extent that such use
would violate any contract by which Executive is bound or any decision, law,
regulation, order or decree of any governmental or judicial body.


22.Term of Agreement; Survival of Certain Provisions. The provisions of this
Agreement shall survive in accordance with their respective terms. Without
limiting the foregoing, the terms of Sections 8, 9 and 10 shall survive and
remain in effect in accordance with their terms following any termination of
this Agreement or the termination or expiration of the Employment Term for any
reason whatsoever.


23.Venue.     In the event of litigation arising out of or in connection with
this Agreement, the parties hereto agree to submit to the jurisdiction of the
state courts located in the County of St. Louis, Missouri.


[The remainder of this page is intentionally blank. The next page is the
signature page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.
ENTERPRISE FINANCIAL SERVICES CORP


By: /s/ Peter Benoist
Peter Benoist
Title: President & CEO                         
EXECUTIVE:


/s/ Frank H. Sanfilippo     
Frank H. Sanfilippo




